

115 HR 2347 IH: Regional Infrastructure Accelerator Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2347IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mrs. Torres (for herself and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Treasury to establish a regional infrastructure accelerator program
			 to facilitate investments in and the financing of certain infrastructure
			 projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Regional Infrastructure Accelerator Act of 2017. 2.PurposeThe purpose of this Act is to establish a regional infrastructure accelerator program that—
 (1)facilitates and mobilizes investment in, and the long-term financing of, economically viable covered infrastructure projects of regional or national significance by providing funding for these projects, including through private sector financing, to accelerate the delivery of high-quality, critical infrastructure facilities through a self-sustaining regional infrastructure accelerator that mitigates risk with technical expertise and best practices; and
 (2)encourages regional infrastructure accelerators to provide assistance and communicate best practices and financing and funding opportunities to State, local, and regional public entities, to provide assistance with applications for Federal funding opportunities, to promote innovative financing best practices, and to reduce costs and risks to taxpayers.
 3.Regional infrastructure accelerator programUsing amounts appropriated under section 10(1), the Secretary shall establish a regional infrastructure accelerator (RIA) program to provide initial and subsequent grants to RIAs in accordance with the requirements of this Act.
		4.Structure of regional infrastructure accelerators
 (a)In generalTo be eligible to receive a grant under this Act, an RIA shall have a board of directors. (b)Board of directors (1)CompositionThe board of directors of an RIA shall include at least 1 representative of a State, local, or regional public entity in the area served by the RIA.
 (2)AppointmentThe members of the board of directors of an RIA shall be initially appointed by the person or entity that submitted an application on behalf of the RIA under section 5(a). Subsequent appointments to the board shall be made in accordance with such bylaws as may be adopted by the board.
 (3)DutiesThe duties of the board of directors of an RIA shall include— (A)developing a final regional infrastructure accelerator plan for the RIA, based on the proposed plan submitted on behalf of the RIA under section 5(b);
 (B)selecting State, local, and regional public entities to receive subgrants from the RIA under section 6; and
 (C)submitting a report to the Secretary under subsection 5(d). (4)Requirements to approve planIn carrying out its duties under paragraph (3)(A), the board of directors of an RIA shall consider public stakeholder input from—
 (A)a public project sponsor with experience in infrastructure financing; (B)an entity with the ability to finance covered infrastructure projects in the area served by the RIA, including private sector equity investors, public pension funds, endowments, and other financial investment funds;
 (C)a construction or real estate development entity with the capacity to develop covered infrastructure projects in the area served by the RIA;
 (D)a representative of an organized labor association or an association of workers representing labor and workplace standards;
 (E)a legal expert with experience in contract development and the execution of public-private partnerships; and
 (F)a representative of each Federal department or agency with jurisdiction over covered infrastructure projects being considered by the RIA.
					5.Initial grants
 (a)ApplicationAn RIA desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)Proposed planAn application submitted by an RIA under subsection (a) shall include a proposed plan that describes how the RIA will promote investment in covered infrastructure projects—
 (1)by providing guidance and feedback to State, local, and regional public entities on infrastructure priorities, financing strategies, and other matters relating to such projects;
 (2)by evaluating and promoting innovative methods for financing such projects; (3)by establishing connections between sources of financing for such projects and appropriate State, local, and regional public entities;
 (4)by establishing standards to measure the life-cycle costs of investments in such projects; (5)by enhancing the capacity of State and local governments to evaluate and structure such projects that involve the investment of private capital; and
 (6)by providing technical assistance and information on best practices with respect to such projects, including—
 (A)identifying and selecting qualified advisors, such as infrastructure financial analysts and contract negotiators;
 (B)incorporating resiliency risk analyses into the planning and design of such projects; (C)preparing and reviewing requests for qualifications and proposals from private sector partners; and
 (D)applying standardized analyses and processes that provide quantitative data on infrastructure investments, including a value-for-money analysis.
 (c)SelectionFor fiscal year 2018 and each fiscal year thereafter, the Secretary shall select, from among applications received under subsection (a), 5 RIAs from geographically diverse regions to receive a grant under this section.
 (d)Use of fundsAn RIA that receives a grant under this section shall use the amounts of the grant— (1)to assess regional approaches for advancing innovative investment in covered infrastructure projects;
 (2)to develop strategies for— (A)transparency in the analysis of covered infrastructure projects to ensure protection of the public interest;
 (B)the bundling of smaller-scale and rural projects into larger covered infrastructure projects to facilitate transactions and investments; and
 (C)reducing transaction costs associated with investments in covered infrastructure projects; (3)to facilitate the creation of a catalog of covered infrastructure projects available for investment;
 (4)to analyze and apply procurement methods for covered infrastructure projects, including— (A)assessing strategies for management of risks associated with covered infrastructure projects;
 (B)measuring the speed of completion and quality of covered infrastructure projects; and (C)assessing the use of contracting strategies for covered infrastructure projects in which teams provide design, construction, financing, and maintenance solutions to achieve performance outcomes; and
 (5)to complete the report of the RIA described in subsection (e). (e)ReportNot later than 1 year after the date on which an RIA receives a grant under this section, the RIA shall submit to the Secretary a report that includes, at a minimum—
 (1)an update on the implementation of the plan of the RIA described in subsection (a), as finalized by the board of directors of the RIA;
 (2)a description of the infrastructure needs of the region to be served by the RIA; (3)a proposal of covered infrastructure projects to be accomplished by the RIA through a subsequent grant, as awarded under section 6; and
 (4)the procurement strategies the RIA intends to use for such covered infrastructure projects. (f)Selection for subsequent grantNot later than 60 days after the date of receipt of the final report submitted by an RIA under subsection (e), the Secretary shall—
 (1)review the reports submitted under subsection (e); and (2)for fiscal year 2019 and each fiscal year thereafter, select not fewer than 4 RIAs for which funds are appropriated under section 10 to receive a subsequent grant under section 6.
				6.Subsequent grants
 (a)In generalUsing amounts appropriated under section 10(2), the Secretary shall award a subsequent grant to an RIA selected under section 4(f).
 (b)SubgrantsAn RIA shall use the amounts of a subsequent grant received under this section— (1)to make subgrants to one or more State, local, or regional public entities for the purposes described in subsection (d); and
 (2)for such other purposes as the RIA, after notifying the Secretary, determines appropriate. (c)ApplicationA State, local, or regional public entity desiring a subgrant from an RIA under this section may submit to the RIA an application for a subgrant at such time, in such manner, and containing such information as the RIA may reasonably require.
 (d)Use of fundsThe amounts of a subgrant received by a State, local, or regional public entity from an RIA under this section may be used for payment of the following costs associated with a covered infrastructure project:
 (1)Project planning, feasibility studies, economic assessments, cost-benefit analyses, and public benefit studies.
 (2)Value-for-money analyses. (3)Design and engineering.
 (4)Financial planning (including the identification of funding and financing options). (5)Permitting, environmental review, and regulatory processes.
 (6)Assessment of the impacts of potential projects on the area, including the effect on communities and environment.
 (7)The workforce and wages and benefits, as well as assessment of infrastructure vulnerability and resilience to the impacts of climate change and other risks.
 (8)Public outreach and community engagement. (e)AmountA subgrant made by an RIA under this section may not be in an amount that is greater than $300,000 or 75 percent of the projected cost of activities described in subsection (d) associated with the covered infrastructure project concerned, whichever is less. The recipient of the subgrant shall provide funding for the remaining balance of such costs.
 (f)LimitationFunds made available under this section may not be used to pay for work already completed on a covered infrastructure project.
			7.Administrative provisions
			(a)Prevailing rate of wage
 (1)In generalThe Secretary shall take such action as may be necessary to ensure that all laborers and mechanics employed by contractors or subcontractors on construction work performed on projects assisted with a grant under this Act shall be paid wages at rates not less than those prevailing on the same type of work on similar construction in the immediate locality as determined by the Secretary of Labor in accordance with sections 3141, 3146, and 3147 of title 40, United States Code.
 (2)ConsultationIn carrying out the duties of paragraph (1), the Secretary of Labor shall consult with the relevant agency of the State in which a project assisted with a grant under this Act is to be performed. After giving due regard to the information thus obtained, the Secretary of Labor shall make a predetermination of the minimum wages to be paid laborers and mechanics in accordance with the provisions of paragraph (1) which shall be set out in each project advertisement for bids and in each bid proposal form and shall be made a part of the contract covering the project.
 (3)ExceptionsThe provisions of this paragraph shall not be applicable to employment pursuant to apprenticeship and skill training programs which have been certified by the Secretary as promoting equal employment opportunity in connection with a construction program.
 (b)Environmental complianceThe Secretary shall take such action as may be necessary to ensure that projects assisted with a grant under this Act are conducted in accordance with the environmental review and permitting process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			8.Report to Congress
 (a)In generalNot later than 1 year after the date on which the Secretary first makes a grant under this Act, the Secretary shall submit to Congress a report on the effectiveness of the Program.
 (b)ContentsThe report shall include— (1)an overview of the Program; and
 (2)the findings of the Secretary on the effectiveness of regional collaboration on infrastructure investment, infrastructure finance, and the use of procurement methods (as described in section 5(d)(4)).
 9.DefinitionsIn this Act, the following definitions shall apply: (1)Covered infrastructure projectThe term covered infrastructure project means a project that is located in a State, that is sponsored by a State, local, or regional public entity, and that involves the construction, consolidation, alteration, or repair of any of the following:
 (A)Intercity passenger or freight rail lines. (B)Intercity passenger rail facilities or equipment.
 (C)Intercity freight rail facilities or equipment. (D)Intercity passenger bus facilities or equipment.
 (E)Public transportation facilities or equipment. (F)Highway facilities, including bridges and tunnels.
 (G)Airports. (H)Air traffic control systems.
 (I)Port or marine terminal facilities, including approaches to marine terminal facilities or inland port facilities.
 (J)Port or marine equipment, including fixed equipment to serve approaches to marine terminals or inland ports.
 (K)Ports of entry or border crossing infrastructure. (L)Transmission or distribution pipelines.
 (M)Inland waterways. (N)Intermodal facilities or equipment related to two or more of the sectors described in subparagraphs (A) through (M).
 (O)Water treatment and solid waste disposal facilities, including drinking water facilities. (P)Storm water management systems.
 (Q)Dams and levees. (R)Facilities or equipment for energy transmission, distribution, or storage.
 (2)Life-cycle costsThe term life-cycle costs means, with respect to an infrastructure facility, the budgetary impacts of the design, development, construction, and operations and maintenance of the infrastructure facility.
 (3)ProgramThe term Program means the regional infrastructure accelerator program established under section 3. (4)Regional infrastructure accelerator; RIAThe term regional infrastructure accelerator or RIA means a multi-jurisdictional organization organized and dedicated to providing technical assistance, financing options, and resources for covered infrastructure projects within the jurisdictions represented in such organization.
 (5)SecretaryThe term Secretary means the Secretary of the Treasury. (6)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.
 10.Authorization of appropriationsThere is authorized to be appropriated to carry out the Program— (1)for fiscal year 2018 and each fiscal year thereafter—
 (A)$11,500,000 for making initial grants to RIAs under section 5; and (B)$500,000 for covering the administrative costs of the Program; and
 (2)for fiscal year 2019 and each fiscal year thereafter, $13,000,000 for making subsequent grants to RIAs under section 6.
			